Application by petitioner, pursuant to article 78 of the Civil Practice Act, to prohibit respondent from interfering or attempting to interfere with petitioner’s práctico of law, pending petitioner’s appeal from *629a judgment of conviction. It appears that on October 4, 1960, a certificate of reasonable doubt as to whether the judgment should stand, was duly made and filed. Application granted (Code Crim. Pro., § 527). Cross motion by respondent to dismiss petition denied. Beldock, Acting P. J., Ughetta, Kleinfeld, Christ and Pette, JJ., concur.